I find myself unable to agree with the majority and respectfully dissent.
I cannot agree with the holding that the position is one in which there is a confidential relationship. If in this position there is a confidential relationship, it would practically wipe out the Soldiers' Preference Act, for all positions with the possible exception of some minor jobs, like janitors or street-cleaning jobs, would come under the heading of confidential position. The case of Allen v. Wegman, 218 Iowa 801, 254 N.W. 74, is cited. I think there is a marked distinction between that case and this case. In the Allen v. Wegman case, the evidence shows that Allen was the head bookkeeper. He had general control of the bookkeeping department, also of all the books in the treasurer's office. He was entrusted with all accounts of the state, including all the various departments and trust funds. It was necessary for him to check the cash coming in and going out of the office and he had control of and access to this cash. There was a high degree of confidence and trust and mutual dependency between the state treasurer and the head bookkeeper in the performance of official duties. The head bookkeeper was the only person from *Page 1328 
whom the state treasurer could obtain the balance in any particular fund on any particular day, which it was many times necessary for the state treasurer to ascertain. The state treasurer was pecuniarily responsible for the state funds to which the head bookkeeper had access since they had come into the treasurer's office and custody. In the case at bar, these auditors audited public accounts and records. Their reports were made to the state auditor and they were public records. To hold that these auditors held a confidential position would take from under the act almost every position on the theory that it was a confidential position. There are many cases cited in the briefs. The legislature gave to the veterans, or thought they gave to the veterans, a preference in all appointive positions.
There are many who argue against the Soldiers' Preference Act but that is a legislative right and the legislature of Iowa has seen fit to enact the Soldiers' Preference Law. It is the law of this state and it should be enforced.
I would affirm the lower court.